Name: Commission Regulation (EC) No 1245/2003 of 11 July 2003 determining the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2003 harvest
 Type: Regulation
 Subject Matter: Europe;  production;  consumption;  plant product
 Date Published: nan

 Avis juridique important|32003R1245Commission Regulation (EC) No 1245/2003 of 11 July 2003 determining the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2003 harvest Official Journal L 174 , 12/07/2003 P. 0003 - 0003Commission Regulation (EC) No 1245/2003of 11 July 2003determining the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2003 harvestTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 14a, sixth indent, thereof,Whereas:(1) According to Article 34(2) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 1983/2002(4), the Commission shall determine, on the basis of proposals from the Member States, which sensitive production areas and/or groups of high-quality varieties of each Member State's guarantee threshold are to be exempt from application of the quota buyback programme.(2) Some Member States have requested a number of high-quality varieties to be exempted from quota buyback for the 2003 harvest. These groups of high-quality varieties should therefore be determined for the 2003 harvest.(3) As Regulation (EC) No 2848/98 requires Member States to make public their intention to sell from 1 November, this Regulation should apply from 1 November 2003.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The quantities of groups of high-quality varieties exempt from quota buyback programme for the 2003 harvest are as follows:(a) in Greece:>TABLE>(b) in France:>TABLE>(c) in Portugal:>TABLE>Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from 1 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 306, 8.11.2002, p. 8.